DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 07/16/2021.  Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Previous rejections under 35 USC 112 have been withdrawn in view of amendments.
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.  Applicant argues that the references allegedly do not teach the newly amended features, particularly that interfaces perform a different function in the second state than in the first state.  However, examiner respectfully disagrees.  For example, Ikeda teaches “When focus button 35, zoom button 36, and exposure button 37 are operated…conduct focus adjustment, zoom control, and exposure adjustment, respectively” [i.e. a first state] which is different from operation of the respective buttons to cause display of “operation instruction images that explain the corresponding button operation” [i.e. a second state] (e.g. in paragraphs 60 and 61-63).  As such, the rejections stand.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda (US 20020105582 A1) in view of Walker et al. (US 20040174434 A1).
As per independent claim 1, Ikeda teaches an electronic device comprising: a touch-sensitive display (e.g. in paragraph 54, “display (LCD) panel…has a touch screen 30 mounted therein”); a plurality of interfaces (e.g. in paragraphs 60 and 62-63, e.g. buttons, etc.); one or more processors (e.g. in paragraphs 53-56, “processor unit”); and a memory storing instructions that when executed, cause the electronic device (e.g. in paragraph 56, “magneto-optical recording medium”) to: receive an input from a user through a first interface of the plurality of interfaces while the electronic device operates in a first state (e.g. in paragraphs 60 and 62-63, “recording medium 28 is attached… MPU 26 accesses the system region and detects whether operation instruction images exist”; and/or paragraph 70, “selection operation of mode selection button 38”); responsive to receiving the input, transition each of the plurality of interfaces to a second state to perform an assistance operation for the user (e.g. in paragraph 62-63, “MPU 26 selects the operation instruction mode and the camera is automatically set to an operation instruction mode” and paragraphs 68-69, for buttons when “pressed, operation instruction images that explain the corresponding button operation and/or function in the normal mode are played back”, i.e. second state), wherein each respective interface of the plurality of interfaces performs a different function in the second state than when the respective interface is in the first state (e.g. in paragraphs 60 and 61-63, e.g. “When focus button 35, zoom button 36, and exposure button 37 are operated…conduct focus adjustment, zoom control, and exposure adjustment, respectively” in the first state which is different from causing display of “operation instruction images that explain the corresponding button operation” in the second state); while each of the plurality of interfaces are in the second state, receive an assistance request from the user via one of the plurality of interfaces (e.g. in paragraphs 65-69, e.g. press button); based at least in part on the assistance request, determine an assistance response for the user and provide the assistance response to the user via at least the touch-sensitive display (e.g. in paragraphs 67-69, “displays them on LCD panel…operation instruction images that explain the corresponding button operation and/or function in the normal mode are played back”), but does not specifically teach one or more sensors and based on receiving the assistance request, receive contextual information extrinsic to the electronic device via the one or more sensors and based at least in part on the assistance request and the contextual information extrinsic to the electronic device, determining the assistance response.  However, Walker teaches an electronic device comprising a plurality of interfaces comprising one or more sensors (e.g. in paragraphs 91 and 93, “embodiment 600 of a camera… one or more sensors 675, one or more output devices 680 (e.g., a liquid crystal display”) and based on receiving an assistance request, receive contextual provide suggestions and/or questions to a user of the camera 130 based on, for example, an image captured by the camera 130 or on information gathered by the camera…from sensors… Output Upon Request”) and based at least in part on the assistance request and the contextual information extrinsic to the electronic device, determining the assistance response (e.g. in paragraphs 23, 36, 102, 226, 570, 575, and 578, “assisting a user in the performance of various actions… camera having enhanced features to facilitate information gathering…via interaction with a user, by detection of environmental conditions… information from sensors include…ambient light (e.g., determined with a light sensor), sounds and audio (e.g., determined with a microphone), the range to a subject (e.g., as determined using a range sensor)… a message describing a setting that should not be used… Pan the camera a little more to the left… Okay, that's good. Now zoom in a little bit… Whoops, that's too much… Everybody needs to get closer together”, etc.).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Ikeda to include the teachings of Walker because one of ordinary skill in the art would have recognized the benefit of providing contextually relevant assistance.  
wherein the first interface comprises a button (e.g. Ikeda, in paragraph 55, e.g. “button”).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches determine the assistance response for the user based at least in part on searching an assistance file via a network or searching an assistance file of the electronic device (e.g. Walker, in paragraph 36).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches provide the assistance response via a user interface presented on the touch-sensitive display (e.g. Ikeda, in paragraphs 51 and 67-69, “operation guide may be in the form of an image… displays them on LCD panel… images that explain the corresponding button operation and/or function in the normal mode are played back”).
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches provide at least one of (i) a guided response assistance related to the first interface, (ii) an interactive tutorial assistance related to the first interface, (iii) an assistance correlating with a physical element of the electronic device, (iv) a guidance correlating with a process associated with the first interface, (v) a guidance showing how the first interface operates, or (vi) a description of the first interface (e.g. Ikeda, in paragraphs 68-69, “explain the corresponding button operation and/or function”; Walker, in paragraphs 23, 25, 566-569, 572, 575, and 578, “outputting an indication that an ”, etc.).
As per claim 6, the rejection of claim 4 is incorporated and the combination further teaches receive a second user input responsive to the assistance response and provide a second assistance response correlating to the second user input responsive to the assistance response (e.g. in paragraph 68-69, press another button; Walker, in paragraphs 568, 575, and 578, “Pan the camera a little more to the left… Okay, that's good. Now zoom in a little bit… Whoops, that's too much”, etc.).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches receive contextual information extrinsic to the system by receiving temperature information sensed by a temperature sensor or light intensity information sensed by a light intensity sensor (e.g. Walker, in paragraphs 23, 25, 36, 102, 106, 226, 279, 282, 566-569, 572, 575, 578, and 689, “information gathering…by detection of environmental conditions… such information may be used…in improving the quality of images [by] suggest…settings adjustments… settings include, without limitation: shutter speed… on the camera” including “factors relating to information from sensors include, without limitation:…ambient light (e.g., determined with a light sensor)…temperature (e.g., determined by a temperature/infrared sensor)… recommending that a user adjust a setting may include simply outputting a message describing a potential adjustment to a setting, leaving it up to ”).  
Claims 8-15 are the method claims corresponding to system claims 1-7, and are rejected under the same reasons set forth and the combination further teaches wherein the one or more sensors of the electronic device comprise a temperature sensor and a light sensor (e.g. Walker, in paragraphs 93 and 226, “ambient light (e.g., determined with a light sensor)…temperature (e.g., determined by a temperature/infrared sensor)”).
As per claim 16, the rejection of claim 15 is incorporated and the combination further teaches wherein the electronic device comprises a camera (e.g. Ikeda, in paragraph 55 and figure 4, “camera”).
As per claim 17, the rejection of claim 16 is incorporated and the combination further teaches wherein the assistance request is associated with operation of the camera (e.g. Ikeda, in paragraphs 68-69, “explain the corresponding button operation and/or function”; Walker, in paragraphs 23, 25, 566-569, 572, 575, and 578, “outputting an indication that an adjustment to a setting is recommended, outputting a message describing an adjustment to a setting”, etc.).
As per claim 18, the rejection of claim 17 is incorporated and the combination further teaches determine the assistance response based on a background in an image captured by the camera (e.g. Walker, in paragraphs 23, 25, 106, 279, 282, 569, 572, 575, and 578, “information gathering…by detection of [by] suggest…settings adjustments… settings include, without limitation: shutter speed… on the camera” and “the camera 130 automatically captures an image of a scene (e.g., in order to make suggestions that the user adjust one or more settings)… he may aim the camera at a scene (e.g., his girlfriend in front of the Golden Gate Bridge). The camera may capture an image of this scene and then output a [suggestion] to the user based on the image [e.g.] I suggest that you use a smaller aperture to ensure that both the foreground and the background of your photo are in focus. An aperture of f/8 or smaller would be good for this photo… [e.g.] determine an optimum framing for a scene (e.g., with a subject slightly off center and an interesting tree in the background)”).  
Claims 19-20 are the medium claims corresponding to system claims 1-2, and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium (e.g. Ikeda, in paragraph 56, “magneto-optical recording medium”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
activating phone button 212 causes processor 38 to activate IVR unit 29 and execute voice recognition software”, i.e. second state); in the second state, receive an assistance request from the user via one of the plurality of interfaces (e.g. in column 14 lines 50-60, “navigate through and select particular menu options of menu structures 84 by issuing verbal commands”); based on receiving the assistance request, receive contextual information extrinsic to the electronic device via the one or more sensors (e.g. in column 7 lines 28-37 and column 15 lines 1-5, “engine sensors, trailer sensors, personal medical sensors, airbag deployment sensors, alarms, temperature gauges, accelerometers, security sensors, onboard positioning sensors, or other sensors that generate information on the status or condition of mobile unit 12… an operator of mobile unit 12 may issue a verbal command…monitor and control a particular sensor 26”); based at least in part on the assistance request and the contextual information extrinsic to the electronic device, determine an assistance response for the user and provide the assistance response to the user through at least one of the plurality of interfaces (e.g. in column 9 line 37-41, column 10 lines 7-20, and column 14 line 50 – column 15 line 5, “generate information on the status or condition of mobile unit 12… user interface 22 and platform 24 enable an operator of mobile unit 12 to perform diagnostic tests on sensors 26… performing diagnostic tests, using ”).
Fuller (US 5179653 A) teaches “zone buttons 50 are each 52-82 associated with a function (such as zoom in, zoom out, etc.) but this function is not fixed and can be changed by simply selecting one of the page buttons” (e.g. in figures 4-6 and column 5 lines 16-45).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        10/06/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176